DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
Response to Amendment
Applicant’s amendments of claims 1 and 15 are acknowledged by the Examiner. 
Applicant’s cancelations of claims 8-9, 13, 19, and 21 is acknowledged by the Examiner. 
Applicant’s addition of new claims 23-27 is acknowledged by the Examiner. 	
Currently claims 1-7, 10-12, 14-18, 20, and 22-27 are pending in the application, with claims 15-18, 20, and 21-22 being withdrawn from consideration. 
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-9, and 12-13 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-12, 14, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in reference to “generally perpendicular”, in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “perpendicular”.
Claims 2-7, 10-12, 14, and 23-27 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 12, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,741,206) (hereinafter Binard) in view of Collins et al. (US 4,476,860) (hereinafter Collins).
In regards to claim 1, Binard discloses A pocket and drape system comprising (drape as seen in figure 7): 
a base drape material (20; see [Col 3 ln 33-46]; see figure 7) having an upper edge (upper 26; see [Col 3 ln 47-55]; see figure 7), a lower edge (lower 26; see [Col 3 ln 47-55]; see figure 7), a first side edge (left 24; see [Col 3 ln 47-55]; see figure 7), and a second side edge (right 24; see [Col 3 ln 47-55]; see figure 7) to define a perimeter (see figure 7 that the edges define a perimeter), wherein the base drape material (20) has a first surface (upper surface of 20; as seen in figure 7) and an opposing second surface (lower surface of 20 which faces the patient; see figures 7 and 8); 
the base drape material (20) further comprising a first longitudinal fold line (upper 42; see [Col 4 ln 7-24]; see figure 7), a second longitudinal fold line (lower 42; see [Col 4 ln 7-24]; see figure 7), a first transverse fold line (left 32; see [Col 3 ln 56-67]; see figure 7) and a second transverse fold line (right 32; see [Col 3 ln 56-67]; see figure 7), wherein the first and second transverse fold lines (left and right 32) are generally perpendicular to the first and second longitudinal fold lines (upper and lower 42; see figure 7 that left and right 32 are perpendicular to upper and lower 42), further wherein the base drape material (20) includes a flap (36; see [Col 3 ln 56-67]; see figure 7) formed from a central section of the base drape material (20) between the first longitudinal fold line (upper 42) and the second longitudinal fold line (lower 42; see figure 7), wherein the central section (36) is free from pockets (see figure 7); 
wherein the first longitudinal fold line (upper 42) defines an upper section (as indicated by A in annotated figure 7 below) between the upper edge (upper 26) and the first longitudinal fold line (upper 42), and the second longitudinal fold line (lower 42) defines a lower section (as indicated by B in annotated figure 7 below) between the second longitudinal fold line (lower 42) and the lower edge (lower 26), further wherein the flap (36) maintains at least one sterile field (36 being a portion of a drape utilized in surgery maintains a sterile field by preventing contaminants from coming into contact with the surgical patient/site). 

    PNG
    media_image1.png
    473
    565
    media_image1.png
    Greyscale

Binard does not disclose a first row of pockets configured on the first surface of the base drape material; 
a second row of pockets configured on the first surface of the base drape material; and 
the first row of pockets is located on the upper section, and the second row of pockets is on the lower section. 
However, Collins teaches an analogous drape system (10; see [Col 1 ln 62-67]; see figure 1) comprising a base drape material (14; see [Col 1 ln 62-67]; see figure 1) comprising an analogous first surface (upper surface of 14 see figure 1) of the base drape material (14) and an upper and lower section (see annotated figure 1 below); 
further comprising a first row of pockets (46b; see [Col 2 ln 19-40]; see figure 1) configured on the first surface of the base drape material (14; see figure 1 that 46b is located on the upper surface of 14); 
a second row of pockets (46a; see [Col 2 ln 19-40]; see figure 1) configured on the first surface of the base drape material (14; see figure 1 that 46b is located on the upper surface of 14); and 
the first row of pockets (46b) is located on the upper section (see annotated figure 1 below), and the second row of pockets (46a) is on the lower section (see annotated figure 1 below) for the purpose of retaining and maintaining surgical instruments within the pockets (see [Col 3 ln 17-30]).

    PNG
    media_image2.png
    404
    775
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower sections as disclosed by Binard by including a row of pockets on the upper and lower sections as taught by Collins in order to have provided an improved drape system that would add the benefit of providing a means for retaining and maintaining surgical instruments within the pockets (see [Col 3 ln 17-30])
Binard as now modified by Collins as now combined further discloses wherein the flap is configured to cover the second row of pockets. 
However, as now combined the second row of pockets (46a of Collins) is located on the lower section (B). It can be seen in Binard figures 2 and 6 that the drape system is intended to fold over onto itself, having the flap (36) on top of or covering the lower section (B). Thus, as now combined Binard as now modified by Collins discloses the claimed limitations of wherein the flap is configured to cover the second row of pockets. 
In regards to claim 2, Binard as now modified by Collins discloses the invention as discussed above. 
Binard as now modified by Collins further discloses wherein the first row of pockets (46b of Collins) and the second row of pockets (46a of Collins) are formed from a clear material (see Collins [Col 35-40] in reference to transparent 46a and 46b). 
In regards to claim 3, Binard as now modified by Collins discloses the invention as discussed above. 
Binard as now modified by Collins further discloses wherein a plurality of vertical seals (56 of Collins; see Collins [Col 2 ln 50-60]; see Collins figure 2) are present in the first row of pockets (46b of Collins) and the second row of pockets (46a of Collins) to define individual pockets (58 of Collins; see Collins [Col 3 ln 15-35]; see Collins figure 2) in each of the first row of pockets (46b of Collins) and the second row of pockets (46a of Collins).
In regards to claim 4, Binard as now modified by Collins discloses the invention as discussed above. 
Binard as now modified by Collins further discloses wherein the first row of pockets (46b of Collins) and the second row of pockets (46a of Collins) each include a free end (48a and 48b of Collins; see Collins [Col 2 ln 20-40]; see Collins figure 3) and a sealed end (28 and 30 of Collins; see Collins [Col 2 ln 5-18]; see Collins figures 2 and 3).
In regards to claim 6, Binard as now modified by Collins discloses the invention as discussed above. 
Binard as now modified by Collins further discloses wherein a portion of the flap (36 of Binard) formed from the first surface (upper surface of 20 of Binard) of the base drape material (20 of Binard) is configured to contact the second row of pockets (46a of Collins; see Binard figure 7 below).

    PNG
    media_image3.png
    551
    838
    media_image3.png
    Greyscale

In regards to claim 7, Binard as now modified by Collins discloses the invention as discussed above. 
Binard further discloses wherein the first longitudinal fold line (upper 42) and the second longitudinal fold line (lower 42) are configured to fold the base drape material (20) in opposite directions (see figures 2 and 6; further 20 is a flexible drape material and is therefore capable of being folded in either direction (forwards or backwards) about the longitudinal fold line, and therefore can be folded in either the same or opposite directions as desired).
In regards to claim 12, Binard as now modified by Collins discloses the invention as discussed above. 
Binard as now modified by Collins further discloses wherein the first row of pockets (46b of Collins) and the second row of pockets (46a of Collins) contain instruments (see Collins [Col 3 ln 17-30]), medical supplies, or a combination thereof for use in a multi-step sequential procedure (scalpels, towel clips and sponges as described in the contemplated surgical instruments to be placed within 46a and 46b are used in multi-step procedures).
In regards to claim 25, Binard as now modified by Collins discloses the invention as discussed above. 
Binard further discloses wherein the base drape material (20) is configured to remain folded along the first longitudinal fold line (upper 42) and the second longitudinal fold line (lower 42) such that the first longitudinal fold line (upper 42) and the second longitudinal fold line (lower 42) fold the base drape material (20) in opposite directions to form a Z-shaped fold (see figures 2 and 6 that 20 is folded in a Z-shaped as facilitated by upper and lower 42).
In regards to claim 26, Binard as now modified by Collins discloses the invention as discussed above. 
Binard further discloses wherein the upper section (A), lower section (B), and central section (36) each define a length (length defined by left and right 32; see figure 7), wherein the central section (36) has approximately the same length as the upper (A) or lower section (B; see figure 7 that A, B, and 36 are all uniformly shaped and have approximately the same dimensions).
In regards to claim 27, Binard as now modified by Collins discloses the invention as discussed above. 
Binard further discloses wherein the first longitudinal fold line (upper 42), the second longitudinal fold line (lower 42), the first transverse fold line (left 32), and the second transverse fold line (right 32) each comprise a print, an imprint, a crease, or an intermittent line (see figures 7-8 that each fold line comprises a crease).
Claim(s) 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,741,206) (hereinafter Binard) in view of Collins et al. (US 4,476,860) (hereinafter Collins) as applied to claims 1-4, 6-7, 12, and 26-27 above, and further in view of Homra (US 7,040,848 B1).
In regards to claim 5, Binard as now modified by Collins discloses the invention as discussed above. 
Binard as now modified by Collins does not disclose wherein the first longitudinal fold line forms a tearable seam in the base drape material.
However, However, Homra teaches an analogous drape (11; see [Col 2 In 29-48]; see figure 1) comprising a base drape material (37; see [Col 3 In 1-10]; see figure 1) wherein the base drape material (37) includes a first longitudinal fold line (fold line between 35 and 37; see figures 1 and 4) and an analogous row of pockets (17; see [Col 3 In 1-10]; see figures 1 and 4); wherein the first longitudinal fold line (fold line between 35 and 37) forms a tearable seam (43; see [Col 3 In 12-25]; see figure 1 and 4) in the base drape material (37, see figure 4) for the purpose of allowing the easy removal of the pockets from the base drape material (see [Col 3 In 12-25]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first longitudinal fold line of the base drape material as disclosed by Binard as now modified by Collins by including the perforations to form a tearable seam in the base drape material as taught by Homra in order to have provided an improved longitudinal fold line in the base drape material that would add the benefit of allowing the easy removal of the pockets from the base drape material (see [Col 3 In 12-25]).
In regards to claim 24, Binard as now modified by Collins and Homra discloses the invention as discussed above. 
Binard further discloses wherein the second longitudinal fold line (lower 42) forms a non-tearable seam in the base drape material (20; see figure 7 that lower 42 does not comprise perforations and therefore is construed to be a non-tearable seam).
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,741,206) (hereinafter Binard) in view of Collins et al. (US 4,476,860) (hereinafter Collins) as applied to claims 1-4, 6-7, 12, and 26-27 above, and further in view of Neis et al. (US 2019/0152541 A1) (hereinafter Neis).
In regards to claim 10, Binard as now modified by Collins discloses the invention as discussed above. 
Binard as now modified by Collins does not disclose wherein the base drape material, the flap, or both are formed from a sterilization material.
However, Neis teaches an analogous drape (10; see [0018]; see figure 1) comprising an analogous base drape material (13; see [0018]; see figure 1) wherein the base drape material (13) the flap, or both are formed from a sterilization material (see [0020] in reference to sheet material suitable for 13, one of which being spunbond-meltblown-spunbond material; SMS is construed to be sterilization material due to Applicant’s own disclosure [0004]) for the purpose of providing a material that has great durability and strength, and great water repelling capabilities (as evidenced by https://bluethundertechnologies.com/introduction-sms-material/#:~:text=Why%20Combine%20Spunbond%20with%20Meltblown,moisture%20if%20it%20becomes%20wet.&text=Production%20of%20melt%2Dblown%20fibers.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the base drape material as disclosed by Binard as now modified by Collins and to have made the base drape material from spunbond-meltblown-spunbond material as taught by Neis in order to have provided an improved base drape material that would add the benefit of providing a material that has great durability and strength, and great water repelling capabilities (as evidenced by https://bluethundertechnologies.com/introduction-sms-material/#:~:text=Why%20Combine%20Spunbond%20with%20Meltblown,moisture%20if%20it%20becomes%20wet.&text=Production%20of%20melt%2Dblown%20fibers.).
In regards to claim 11, Binard as now modified by Collins, and Neis discloses the invention as discussed above.
Binard as now modified by Collins, and Neis further discloses wherein the sterilization material (spunbond-meltblown-spunbond material as discussed above) comprises a spunbond-meltblown-spunbond (SMS) material (see Neis [0020]). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,741,206) (hereinafter Binard) in view of Collins et al. (US 4,476,860) (hereinafter Collins) as applied to claims 1-4, 6-7, 12, and 26-27 above, and further in view of Thompson (US 5,010,899) and Miller et al. (US 2007/0084742 A1) (hereinafter Miller).
In regards to claim 14, Binard as now modified by Collins discloses the invention as discussed above.
Binard as now modified by Collins does not disclose wherein one or more elastic loops are disposed on the base drape material. 
However, Thompson discloses an analogous drape (10; see [Col 2 ln 46-54]; see figure 1) comprising an analogous base drape material (28; see [Col 3 ln 3-20]; see figure 1) wherein one or more loops (24; see [Col 2 ln 66-68]; see figure 2) are disposed on the base drape material (28; see figure 2) for the purpose of providing a means for maintaining medical devices in a position during a surgical procedure (see [Col 2 ln 65-Col 3 ln 2]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base drape material as disclosed by Binard as now modified by Collins by including the loops disposed on the base drape material as taught by Thompson in order to have provided an improved base drape material that would add the benefit of providing a means for maintaining medical devices in a position during a surgical procedure (see [Col 2 ln 65-Col 3 ln 2]).
Binard as now modified by Collins, and Thompson does not disclose wherein the loops are elastic loops. 
However, Miller teaches an analogous loop (54; see [0066]; see figure 6) wherein the loops (54) are elastic loops (see [0066]) for the analogous purpose of positioning components on the device (see [0070]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loops as disclosed by Binard as now modified by Collins, and Thompson and to have made the loops from an elastic material as taught by Miller in order to have provided an improved loop that would add the benefit of providing the analogous purpose of positioning components on the device (see [0070]) and an elastic loop would add the benefit of allowing the loop to expand and contract to retain multiple sizes of components or medical equipment.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binard et al. (US 3,741,206) (hereinafter Binard) in view of Collins et al. (US 4,476,860) (hereinafter Collins) as applied to claims 1-4, 6-7, 12, and 26-27 above, and further in view of Turturro et al. (US 2017/0296283 A1) (hereinafter Turturro).
In regards to claim 23, Binard as now modified by Collins discloses the invention as discussed above. 
Binard as now modified by Collins does not disclose wherein a boundary exists between the perimeter of the base drape material and the first row of pockets, the second row of pockets, or both, wherein the boundary spans a distance ranging from about 40 millimeters to about 150 millimeters.
However, Turturro teaches an analogous pocket and drape system (2100; see [0113]; see figure 21) comprising a base drape material (2102; see [0113]; see figure 21) defining a perimeter (see figure 21), a row of pockets (2103-2107; see [0114]; see figure 21) wherein a boundary (2124; see [0114]; see figure 21) exists between the perimeter of the base drape material (2102) and the row of pockets (2103-2107), wherein the boundary spans a distance ranging from about 40 millimeters to about 150 millimeters (see [0114] in reference to the excess material extends beyond the side of the pockets by about three centimeters; of material extending beyond the first pocket; 3cm (or 30mm) is considered to be about 4cm (or 40mm) as evidenced by Applicant’s specification which states that “about 40 millimeters can be either 45 or 50 millimeters”, thus about is considered to be within a range of 10mm or 1cm, and therefore 3cm is considered to be about 40 millimeters) for the purpose of ensuring that the contents in the series of pockets remain sterile when the unfolded drape  is folded (see [0114]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the base drape material as disclosed by Binard as now modified by Collins with a boundary of about 40 millimeters between the perimeter of the base drape material and the row of pockets as taught by Turturro in order to have provided an improved pocket and drape system that would add the benefit of ensuring that the contents in the series of pockets remain sterile when the unfolded drape is folded (see [0114]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786